

115 S2178 : Inspector General Recommendation Transparency Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 2178IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Referred to the Committee on Oversight and Government ReformAN ACTTo require the Council of the Inspectors General on Integrity and Efficiency to make open
			 recommendations of Inspectors General publicly available, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Inspector General Recommendation Transparency Act of 2018. 2.Inspector General open recommendations (a)In generalThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in section 5— (A)in subsection (a)—
 (i)in paragraph (2), by inserting the total number and before a description of; and (ii)by striking paragraph (3) and inserting the following:
							
 (3)the total number of open recommendations described in previous semiannual reports on which corrective action has not been completed, and an identification of each open recommendation, which shall include—
 (A)the title of each report in which an open recommendation was issued; (B)the assigned number of each open recommendation, as designated within a report described in subparagraph (A);
 (C)a short description of each open recommendation; (D)the date on which each open recommendation was submitted in final form to the head of the establishment;
 (E)if available, any cost savings if the corrective action with respect to the open recommendation were completed; and
 (F)any other information as determined appropriate by the Inspector General that clarifies the progress of implementing the open recommendation or the expected timeframe for implementation.; and
 (B)in subsection (f)— (i)paragraph (6)(B), by striking and at the end;
 (ii)in paragraph (7)(B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (8)the term open recommendation means a recommendation— (A)issued by an Inspector General of an establishment and made publicly available;
 (B)on which corrective action has not been completed by the establishment during the 1-year period following the date on which the recommendation was issued; and
 (C)that has not been otherwise closed by the Office.; and (2)in section 11(c), by adding at the end the following:
					
 (5)Establishment of databaseNot later than 18 months after the date on which the first semiannual report is required to be prepared under section 5(a) after the date of enactment of this paragraph, the Council shall establish and operate a publicly available database that—
 (A)is accessible via the website of the Council in a standardized, searchable format; and (B)includes—
 (i)the information on open recommendations that is required to be included in each semiannual report under section 5(a)(3); and
 (ii)any other information as determined necessary by the Council. (6)Submission of ReportsBeginning not later than 60 days after the date of enactment of this paragraph, each Inspector General of an establishment or a designated Federal entity (as defined in section 8G(a)) shall, not later than 30 days after the date on which the Inspector General issues a public report, submit to the Council the report for publication on a centralized website..
 (b)ApplicationThe amendments made by subsection (a)(1) shall apply with respect to the first semiannual report prepared under section 5(a) of the Inspector General Act of 1978 (5 U.S.C. App.) after the date that is 1 year after the date of enactment of this Act.Passed the Senate May 23, 2018.Julie E. Adams,Secretary